Citation Nr: 1024916	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. D. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from May 1962 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which the RO granted service connection 
for PTSD and assigned a 50 percent disability evaluation.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge in April 2009.  A transcript 
of the hearing is of record.  

In July 2009, the Board remanded this issue for further 
development, to include obtaining a VA examination.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has caused 
deficiencies in most of the areas of family relations, judgment, 
thinking and mood without total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been met 
from August 4, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The General Formula for Rating Mental Disorders, Diagnostic Code 
9411, provides that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.


The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  The GAF Scale score is based on all of the 
veteran's psychiatric impairments.  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of between 31 and 
40 contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his request for service connection for PTSD, 
the Veteran was afforded a VA examination in August 2005.  The 
examiner noted that a review of the claims folder revealed a 
statement which indicated that the Veteran had held over 25 jobs 
in the past thirty years, most of them in car sales.  Each job 
ended when it came to the end of the year and the time to file a 
tax return.  The Veteran would relocate at that time.  The 
Veteran indicated that he did this as a prior business deal had 
gone sour and the individual whom the veteran had had the prior 
business deal would do severe bodily harm to him if he found him, 
and that this was the reason for not filing tax returns, moving 
to different places, and using a different name.  The Veteran was 
noted to have suffered a left parietal-temporal ischemic stroke 
in December 2003.  

In August 2005, the Veteran reported an inability to stand in 
line because anxiety progressed to almost a panic level that 
resulted in his having to leave the vicinity.  He indicated that 
he was much less responsive emotionally to interpersonal 
reactions since the War.  He used to drink to diminish the 
nightmares but he had not had a drink since the stroke.  The 
Veteran did not make friends easily.  He reported having a dream 
on a regular basis where Viet Cong were chasing him down.  He 
would awake screaming/agitated and perspiring, with his chest 
pounding.  If he heard a gunshot he would get chills.  The 
Veteran also reported having problems when hearing a helicopter 
or when seeing a swampy area, as these reminded him of Vietnam.  
He tried to avoid thinking about the war at all.  He reported 
that he was unable to maintain healthy relationships in daily 
activities since the service.  He used to be a workaholic but now 
his activity was nonexistent.  

In August 2005, the Veteran was on time for the examination.  He 
was appropriately dressed and well groomed.  He was a reliable 
historian that was oriented to time, date, person, place, and 
purpose.  His appearance, hygiene, and behavior were appropriate.  
The Veteran indicated that he could deal with people as he was 
able to "read" them.  He was someone that did not ask for help.  
His mood did not demonstrate depression or flattening affect.  
His communication was basically normal, though there were times 
he was halting in presenting his story, trying to find words or 
memories that would fit in.  His speech was normal.  The Veteran 
reported having panic attacks at times and often felt panicky 
when waking from a nightmare.  He also experienced panic attacks 
in stores and around people.  There were no apparent delusions, 
hallucinations, or obsessive rituals.  His judgment was that of 
one who was impulsive and he stated that since the service he 
felt like punching someone out.  He was able to think abstractly.  
He had problems with short-term memory, which he attributed to 
his stroke.  He was able to recall two out of three words after 
fifteen minutes.  The Veteran was not suicidal or homicidal.  The 
examiner rendered Axis I diagnoses of PTSD, moderate in 
intensity, and post-stroke sequelae.  He stated that the 
psychosocial stressors that the Veteran encountered during the 
war and since had been intense.  He assigned a GAF score of 45.  

At a VA examination in September 2007, the Veteran reported 
having anxiety with sweats, flashbacks, startle response, 
hypervigilance, suspiciousness, social isolation, and anger.  He 
indicated that the symptoms occurred constantly.  The effect was 
that he could not deal with people, and was divorced five times, 
socially isolated, and rarely able to keep a job for six months.  

The September 2007 examination report also indicated that the 
Veteran was not currently receiving any medication for his 
condition.  The examiner noted that current treatment was 
required to control his condition.  He had had no psychotherapy 
in the past year and had had no previous psychiatric 
hospitalizations.  The Veteran had not been working for the past 
five years.  The last type of job he held was that of a car 
salesman.  He left his last job when he had a stroke.  

In September 2007, mental status examination revealed that the 
Veteran was a reliable historian.  His orientation was normal and 
his appearance, hygiene, and behavior were appropriate.  His 
affect and mood were abnormal.  He had impaired impulse control, 
unprovoked irritability, and periods of violence that affected 
his motivation.  He avoided people which affected his mood and he 
felt down afterwards.  One of the main reasons for social 
isolation was because of his fear of his own anger.  His 
communication was grossly impaired due to his stroke.  The 
Veteran's speech was abnormally intermittent as he had pressured 
speech due to his stroke.  As to concentration, the Veteran had 
difficulty with understanding complex commands.  He noted that he 
could not follow TV shows to completion.  He had panic attacks 
more than once a week.  The attacks were described as having 
enhanced hearing, the hair standing up on the back of his neck, 
muscle tension, rapid breathing, and sweats.  The Veteran had 
suspiciousness and had carried a gun for 10 years.  Delusions and 
hallucinations were absent.  The Veteran had obsessional rituals 
severe enough to interfere with routine activities.  He tended to 
be a neat freak to the point that things out of place drove him 
crazy.  His thought process was normal.  Impaired judgment was 
present.  He did not have impaired abstract thinking.  Suicidal 
and homicidal ideation were absent.  The Veteran's memory was 
noted to be abnormal, impaired from the stroke.  The examiner 
stated that the Veteran had behavioral, social, affective and 
somatic symptoms attributable to PTSD.  

In September 2007, an Axis I diagnosis of PTSD was rendered.  An 
Axis III diagnosis of a stroke was also noted.  The examiner 
assigned a GAF score of 45.  The examiner stated that it appeared 
that the PTSD was a primary factor in him not being able to hold 
a job and that his stroke had sealed any efforts for employment.  

The September 2007 examiner stated that the Veteran was able to 
manage his benefit payments in his own interest.  He noted that 
that the Veteran had difficulty establishing and maintaining 
effective work and social relationships.  His anger outbursts 
interfered with social relations; he was unable to maintain 
family role functioning due to his anger.  He was also unable to 
perform recreation or leisure pursuits because of the stroke, 
other than listening to music.  He had constant interference with 
physical health; the stroke had made a major difference in his 
life.  He also had difficulty understanding complex commands.  
The examiner stated that the Veteran could not read his own mail 
with clarity due to the stroke, and that the prognosis for 
improvement was poor because of the time lapse with no treatment.

At his April 2009 hearing, the Veteran reported that he was not 
taking any medication for his PTSD.  He stated that he last 
worked in 2003, that he left that job as a result of his stroke, 
and that he had had lots of prior jobs.  He stated that he had 
built his own little compound to deal with his stress; he lived 
alone in a guest house, and you had to ring before you could get 
anywhere near him.  He reported having a hard time controlling 
his anger.  Helicopters set him off.  The Veteran watched a lot 
of television and did not go out.  He spent no time with his 
family; he testified that he left his wife and children because 
he was afraid that he would hurt someone.  He stated that he felt 
out of sorts sometime.  The Veteran did not have any suicidal or 
homicidal thoughts, and had never been hospitalized as a result 
of his PTSD.  K. D., a friend of the Veteran, noted that she saw 
the Veteran on a daily basis and indicated that he was very short 
tempered.  She indicated that the Veteran had tried to join 
different groups but would be told to go away as he could not get 
along with others.  

In an April 2009 letter, R. Perry, MSW, indicated that the 
Veteran had been receiving counseling since 2008 for his PTSD 
symptoms.  He noted that the Veteran lead a very isolated and 
restricted life.  He limited his social interactions to his 
caregiver and mental health and medical providers, due to 
difficulty with hypervigilance, panic attacks, flashbacks, and a 
generalized poor tolerance for social and interpersonal 
interactions that had historically served as symptom triggers.  
He stated that this was compounded by significant distrust, 
unpredictable verbal expressions of anger, and depressive issues 
that further limited his activities of daily living and 
functional independence to the point that a majority of his time 
was spent avoiding the triggering of these issues.  He purposely 
did not own firearms to avoid any irrational reactions to his 
symptoms.  R. Perry also observed that the Veteran referred to 
his home environment as his compound and engaged in ritualized 
perimeter checks of the outside grounds throughout the day and 
night.  The Veteran also checked the doors and windows to ensure 
that they were locked and secure.  Despite these efforts, he 
continued to report a generalized discomfort at all times.  

R. Perry also noted in the April 2009 letter that the Veteran 
stated he consistently reported ongoing nightmares related to his 
combat experiences.  This limited his sleep to a restless three 
to four hours at a time, frequently awakening with panic attacks, 
night sweating, staying up until exhausted to facilitate sleep, 
and reversal in his sleep-wake cycles.  Mr. Perry further noted 
that the Veteran reported and displayed hypervigilance around 
others when his needs unavoidably forced him into public or 
social situation.  He also indicated that the Veteran's reported 
family and work history were reflective of poor post-war 
adjustment with notable pathology development around anxiety, 
nightmares, veteran war stigma, depression, poor stress 
tolerance, and generalized agitation with anger and aggression 
towards others, which caused the Veteran to withdraw and avoid 
any close social connections for fear of acting out on others.  

Mr. Perry also stated in the April 2009 letter that the Veteran's 
behavioral pattern persisted into his present day void of any 
significant relationships outside of his strained 
relationship/connection to his current caregiver.  He noted that 
the Veteran reported no contact with past family members or 
friends out of shame over his past behaviors and the fear of 
further re-traumatizing himself and others.  

As noted above, the Board remanded this matter in July 2009.  

In conjunction with the Board remand, the Veteran was afforded an 
additional VA examination in November 2009.  The Veteran was 
visited at his home.  He was dressed in causal attire and was 
oriented in all spheres.  His responses to questions were 
forthright and complete and he demonstrated an adequate fund of 
knowledge.  The Veteran appeared to be a forthright historian.  
His speech had a regular rhythm.  The volume was low to normal.  
The Veteran expressed cognitions some poverty of content 
secondary to depression, without indication of psychosis, 
delusional disorder, or loose associations.  The Veteran 
continued to reside in the same residence that he had lived in 
since 2003.  He rented a room from his friend K. D.  

When examined in November 2009, the Veteran stated that he was 
now experiencing daily and intrusive thoughts about his 
experiences in Vietnam, which had now become overwhelming.  He 
reported waking up two to three times per night during his sleep.  
His intrusive thoughts gave rise to increased irritability with a 
history of outbursts of verbal anger, secondary to which the 
Veteran had become socially isolated and withdrawn.  He had no 
long term plans and lacked any real positive limitation.  
Hyperarousal was indicated primarily by sleep disturbance, 
irritability, and vigilance.  The examiner stated that the 
overall impact of the Veteran's present psychological stress 
posed moderately severe difficulty with social and occupational 
interaction secondary to primary difficulties with maintaining 
relationships and difficulty with conflict resolution and 
difficulty with motivation with flattened affect and difficulty 
with concentration.  Axis I diagnoses of PTSD, chronic moderate 
to moderately severe, and depression, NOS, moderately severe 
secondary to the Veteran's PTSD and residuals of 2003 CVA, with 
expressive aphasia, were rendered.  The examiner assigned a GAF 
score of 45.  

Treatment records obtained from R. Perry, MSW, covering the 
period from September 2007 through March 2009 show continuing 
diagnoses of PTSD and depression secondary to PTSD.  

The Veteran has been found to have chronic symptoms of PTSD at 
the time of each VA examination.  Moreover, a GAF score of 45 has 
been assigned at the time of each VA examination.  As noted 
above, such a score reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  While the 
Board notes that the Veteran has the secondary health impairment 
of residuals of a stroke, for which service connection is not in 
effect, the Board, in its July 2009 remand, specifically 
requested that the VA examiner assign a GAF score related solely 
to the Veteran's service-connected PTSD.  The examiner assigned a 
GAF score of 45.  

The Veteran has been noted to have severe trouble with 
relationships.  Other than his relationship with K. D., who 
serves as a caregiver for the Veteran's stroke residuals as well 
as his landlord, the Veteran has no other social relationships.  
The Veteran's PTSD symptoms have been described as having a 
severe impact on his social and occupational employability on 
many occasions.  His psychiatric symptoms have been noted to 
seriously interfere with his social functioning.  Given the above 
findings, a 70 percent rating is warranted throughout the appeal 
period.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443. The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social impairment, 
regardless of whether he had some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms were listed or not.

The Veteran continues to have contact with his caregiver, who is 
also his friend and someone he had a relationship with for many 
years.  While he has not worked since 2003, his last employment 
coincided with his having a stroke.  Although the Board notes 
that the Veteran reported having had close to 25 jobs in a 30 
year period, the initial reason for having had so many jobs had 
nothing to do with his psychiatric problems.  The Veteran 
provided a history of what caused him to move from job to job, 
including his having used various names to avoid having a former 
business partner find him and avoiding paying taxes.  There is no 
opinion that PTSD alone results in total occupational impairment.  
As such, the preponderance of the evidence is against the grant 
of an evaluation in excess of 70 percent.  38 C.F.R. §§ 4.7, 
4.21.

The criteria for a 100 percent evaluation have not been met as 
the Veteran has not been shown to have total occupational and 
social impairment.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's psychiatric manifestations are contemplated by the 
rating schedule. There have been no periods of hospitalization 
for PTSD since the effective date of service connection.  
Moreover, there is no indication that PTSD causes marked 
interference with employment beyond that contemplated by the 
schedular evaluations.  While the Veteran has not worked since 
2003, he has other nonservice-connected disabilities which impact 
his employment.  Moreover, there has been no opinion rendered 
that the Veteran's is unemployable solely as a result of his 
PTSD.  

As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

There has been compliance with the assistance requirements of the 
VCAA.  All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have been 
identified.

The Veteran was afforded several VA examinations.  Based upon the 
foregoing, no further action is necessary to assist the veteran 
in substantiating the claim.



ORDER

A 70 percent evaluation for PTSD from August 4, 2005, is granted. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


